Citation Nr: 0706758	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-08 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, to include hypertension, claimed as secondary to 
service-connected residuals of subluxation of the right 
temporomandibular joint.   
 
2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cardiovascular disease, to include hypertension, claimed as 
due to VA treatment.   
 
3.  Entitlement to an increase in a 10 percent rating for 
residuals of subluxation of the right temporomandibular 
joint.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from September 1939 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO rating decision that 
denied service connection for cardiovascular disease, to 
include hypertension, claimed as secondary to service-
connected residuals of subluxation of the right 
temporomandibular joint.  The RO also denied compensation 
under 38 U.S.C.A. § 1151 for cardiovascular disease, to 
include hypertension, claimed as due to VA treatment, and 
denied an increase in a 10 percent rating for residuals of 
subluxation of the right temporomandibular joint.  

In an April 2004 decision, the Board reopened the veteran's 
claim for service-connection for cardiovascular disease, to 
include hypertension, claimed as secondary to service-
connected residuals of subluxation of the right 
temporomandibular joint.  The Board remanded the merits of 
that claim as well as the remaining issues for further 
development.  

The Board notes that in February 2006, the veteran apparently 
filed a motion to reconsider the Board's April 2006 remand.  
However, the Board notes that a remand is in the nature of a 
preliminary order and does not constitute a final Board 
decision.  See 38 C.F.R. § 20.1100 (2006).  

The issue of entitlement to an increase in a 10 percent 
rating for residuals of subluxation of the right 
temporomandibular joint is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  There is no evidence of any cardiovascular disease, to 
include hypertension, during service or for many years 
thereafter.

3.  The veteran's cardiovascular disease, to include 
hypertension, was not caused or permanently worsened by his 
service-connected residuals of subluxation of the right 
temporomandibular joint.  

4.  The veteran's cardiovascular disease, to include 
hypertension, did not result from carelessness, negligence, 
lack of proper skill, error in judgment, or similar incidence 
of fault on the part of the VA, nor is it the result of an 
event that was not reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  Cardiovascular disease, to include hypertension, was not 
incurred in or aggravated by service or by a service-
connected condition, nor was the condition shown within one 
year of discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).  

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for cardiovascular disease, to include hypertension, claimed 
as due to VA treatment, are not met.  38 U.S.C.A § 1151 (West 
2002); 38 C.F.R. § 3.358 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in October 2001, December 2001, and May 2006 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claims 
for service connection and for compensation under 38 U.S.C.A 
§ 1151, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  
The May 2006 letter included information regarding 
establishing a disability rating and effective date.  The 
claims were last readjudicated in September 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, VA examination reports, and medical 
articles submitted by the veteran.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions; service medical 
records; private medical records; VA treatment records; VA 
examination reports; and medical articles submitted by the 
veteran.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  


I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular disease 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of by an 
established service-connected disability.  38 C.F.R. § 3.310.  
Secondary service connection may be found when an established 
service-connected disability aggravates a non-service-
connected disability.  When there is such aggravation of a 
non-service-connected disability, which is proximately due to 
or the result of a service-connected condition, the veteran 
will be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The veteran is service-connected for disorders including 
residuals of subluxation of the right temporomandibular 
joint.  His service medical records do not show complaints, 
findings, or diagnoses of any cardiovascular disease or 
hypertension, or any elevated blood pressure readings.  The 
service medical records do indicate that he was treated for 
right temporomandibular joint problems.  

The first post-service evidence of record of any 
cardiovascular disease or hypertension is in April 1970, 
decades after the veteran's period of service.  The United 
States Court of Appeals for the Federal Circuit has 
determined that this length of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

An April 1970 statement from D. Rosendale, M.D., noted that 
the veteran was seen in February 1969 and given a complete 
physical examination.  Dr. Rosendale stated that the 
examination was found to be essentially normal except for the 
findings of high blood pressure and a history of malaria.  

Subsequent private and VA treatment records, including 
examination reports, show treatment for variously diagnosed 
cardiovascular disorders, including hypertension.  The 
veteran also continued to receive treatment for his service-
connected residuals of subluxation of the right 
temporomandibular joint.  

A December 1970 statement from Dr. Rosendale stated that the 
veteran's last blood pressure reading was 150/86 in December 
1970.  It was noted that the veteran's systolic or upper 
valve was a little elevated, but that they did not consider a 
blood pressure to such degree to be severe enough for 
treatment for someone the veteran's age.  

A September 1977 statement from a VA dentist noted that the 
veteran alleged subluxation of the jaw and that a 
radiographic examination showed that the maxilla was 
edentulous and appeared normal and that the mandible was 
partially edentulous and appeared normal.  A November 1977 VA 
hospital summary noted that the veteran was admitted with 
hypertension.  It was reported that the veteran was first 
noted to be hypertensive thirty years prior to admission and 
that he received treatment intermittent since then with 
apparent fluctuations in blood pressure and control.  The 
diagnoses included hypertension.  

A July 1978 VA hospital summary noted that the veteran had a 
long-standing history of hypertension.  He reported that he 
was first told that he had hypertension in the 1940s.  The 
diagnoses included moderate hypertension, probably essential, 
and status post left cerebrovascular accident, mild.  

Additional VA treatment records dated from January 1981 to 
October 1981 indicated that the veteran received extensive 
dental treatment, including extraction of most of his teeth.  
He was also noted to have high blood pressure.  An October 
1981 VA hospital summary noted that the veteran was admitted 
because of an acute exacerbation of the chronic right joint 
problem.  It was noted that his past medical history was 
significant for hypertension, controlled with mediation; 
chronic obstructive pulmonary disease, mild; and three 
pervious transient ischemic attacks.  The veteran underwent a 
right temporomandibular joint plication, and posterior-
superior condylar shave.  The diagnosis was anteriorly 
dislocating and reducing meniscus, right temporomandibular 
joint.  

A July 1985 VA treatment entry noted that the veteran had a 
history of transient ischemic attacks and that his blood 
pressure was elevated prior to dental work.  The assessment 
was exacerbation of probable essential hypertension.  

A March 1993 report from Mary Immaculate Hospital noted that 
the veteran had a history of hypertension for several years 
and that he was admitted because of syncope.  The final 
diagnoses were multiple lacunar infarcts, severe; Hunt 
dysarthria syndrome; hypertension; and history of transient 
ischemic attacks.  

A January 2001 statement from J. A Mrazik, D.D.S, noted that 
the veteran had been a patient of his when he worked for the 
VA and that he had surgery at a VA medical center for his 
temporomandibular joint in 1981.  Dr. Mrazik stated that the 
veteran did well surgically and postoperatively for an 
extended period of time, but that he had recently redeveloped 
symptoms.  It was noted that the veteran currently exhibited 
bilateral anterior disk displacement with reduction as well 
as myalgia associated with the muscles of mastication at a 
significant level on the right side.  Dr. Mrazik commented 
that because of the amount of pain that the veteran was 
experiencing with his muscles and his joints, they felt that 
he had an ongoing problem in as much as myalgia and 
arthralgia were considered to be medical conditions.  Dr. 
Mrazik indicated that they felt that those problems directly 
had an impact on the veteran's cardiac and hypertensive 
status.  Dr. Mrazik stated that they felt strongly that the 
veteran should be allowed service-connected status with 
respect to such problems because they did affect his overall 
well being with particular attention to his hypertension and 
his cardiac problems.  

A January 2002 VA heart examination report noted that the 
veteran's claims file and medical records were reviewed.  It 
was noted that he had a past medical history of hypertension 
and that he injured his jaw during his military service.  The 
veteran indicated that he was on antihypertensive 
medications.  The diagnoses were hypertensive vascular 
disease; hypertension, well controlled; and tobacco use 
disorder.  The examiner commented that the veteran's chronic 
pain from his jaw disorder may adversely affect his 
hypertension.  

In a March 2002 addendum to the January 2002 VA heart 
examination report, the examiner stated that hypertension may 
be adversely affected by additional stressors such as pain as 
noted in the veteran's case.  The examiner noted that his 
chronic discomfort from his jaw pain may cause an increase in 
his blood pressure and that such may also be affected by the 
veteran's smoking and use of alcohol.  The examiner remarked 
that the diagnosis of hypertension was independent of the jaw 
pain and was not caused by the dental condition.  

A March 2005 statement from a VA physician noted that the 
veteran's entire claims folder was reviewed.  The examiner 
discussed the veteran's medical history in detail.  It was 
noted that the veteran had a history of a service-connected 
right temporomandibular joint problem and that he was 
operated on in 1981 at a VA facility.  It was further 
reported that the veteran had been followed and treated for 
hypertension, that in 1993 he had a stroke, and he had an 
acute inferior myocardial infarction in 1996 requiring 
treatment and subsequent catheterization and percutaneous 
transluminal coronary angioplasty.  The examiner also listed 
current diagnoses including malunion of the mandible, 
cerebrovascular accident in 1993, hypertension, and coronary 
artery disease.  The examiner commented that the veteran had 
several concomitant illnesses as mentioned above.  The 
examiner stated, however, there was no direct or indirect 
relationship between the veteran's temporomandibular joint 
disorder and his cardiovascular disease.  The examiner 
indicated that it was not likely that the veteran's 
temporomandibular joint disorder was related to his 
cardiovascular disease.  The examiner remarked that the 
veteran's cardiovascular disease was secondary to his 
maleness, age, tobacco use, elevated cholesterol, and high 
blood pressure.  It was noted that the veteran's hypertension 
was idiopathic and not related to the temporomandibular 
disorder.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that any references to the veteran's 
cardiovascular disease or hypertension beginning during his 
period of service, such as noted in the November 1977 VA 
hospital summary (which referred to a thirty year history of 
hypertension) and the July 1978 VA hospital summary (which 
noted that the veteran reported that he was told he had 
hypertension in the 1940s), were apparently based solely on a 
history provided by the veteran, and are not supported by the 
contemporaneous service medical records.  Thus, these records 
are not probative in linking any current cardiovascular 
disease, to include hypertension, with service or service-
connected residuals of subluxation of the right 
temporomandibular joint.  See Reonal v. Brown, 5 Vet.App. 458 
(1995).  

The Board notes that the January 2001 statement from Dr. 
Mrazik, the veteran's prior dentist, indicated that the 
veteran currently exhibited bilateral anterior disk 
displacement with reduction as well as myalgia associated 
with the muscles of mastication at a significant level on the 
right side.  Dr. Mrazik went on to state that because of the 
amount of pain that the veteran was experiencing with his 
muscles and joints, he had an ongoing problem in that myalgia 
and arthralgia were medical conditions and that those 
problems directly had an impact on the veteran's cardiac and 
hypertensive status.  Dr. Mrazik indicated that he felt 
strongly that the veteran should be allowed service-connected 
status with respect to such problems because they did affect 
his overall well being with particular attention to his 
hypertension and cardiac problems.  The Board observes that 
there is no indication that Dr. Mrazik reviewed the veteran's 
claims file in providing his opinion, or even performed a 
general medical examination.  Given these circumstances, his 
opinion has less probative value in this matter.  

The Board notes that the VA examiner at the January 2002 VA 
heart examination, a nurse practitioner, after a review of 
the veteran's claims file, indicated that his chronic pain 
from his jaw disorder may adversely affect his hypertension.  
In a March 2002 addendum, the examiner also stated that the 
veteran's chronic discomfort from his jaw pain may cause an 
increase in his blood pressure and that such may also be 
affected by the veteran's smoking and use of alcohol.  The 
examiner further remarked that the diagnosis of hypertension 
was independent of the jaw pain and was not caused by the 
dental condition.  The Board observes that the VA examiner's 
opinion is speculative as shown by the use of the word 
"may".  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of a 
claimed disorder or any such relationship).  Accordingly, the 
Board finds that this opinion is entitled to less probative 
weight.  

The March 2005 statement from a VA Chief of Cardiology noted 
that the veteran's claims folder had been reviewed and 
discussed his medical history including all current diagnoses 
in detail.  The examiner specifically found that there was no 
direct or indirect relationship between the veteran's 
temporomandibular joint disorder and his cardiovascular 
disease.  The examiner further indicated that it was not 
likely that the veteran's temporomandibular joint disorder 
was related to his cardiovascular disease and that such was 
secondary to his maleness, age, tobacco use, elevated 
cholesterol, and high blood pressure.  The examiner also 
noted that the veteran's hypertension was idiopathic and not 
related to the temporomandibular disorder.  The Board 
observes that the VA examiner's opinion was based on a 
detailed discussion of the veteran's medical history and 
claims folder and is not speculative.  Further, this opinion 
was provided by the Chief of Cardiology, who has considerably 
more expertise in this area than either a dentist or a nurse 
practitioner.  Therefore, the Board finds that the VA 
examiner's opinion is highly probative in this matter.  See 
Wensch v. Principi, 15 Vet.App. 362 (2001).  

Moreover, this opinion is consistent with other evidence of 
record, including outpatient treatment reports, which show 
the veteran had no pain in his jaw following his 1981 surgery 
until 2000.  Those records note that the jaw pain began 
gradually in approximately September 2000, and was 
intermittent.  Beginning in April 2001, the veteran was seen 
for severe pain associated with postherpatic neuralgia due to 
shingles.  The most recent treatment records continue to note 
postherpatic neuralgia in the problem list.  Additionally, 
these records include multiple notations that the veteran's 
hypertension was in good control.

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's cardiovascular disease, 
including hypertension is due to or aggravated by his 
service-connected residuals of subluxation of the right 
temporomandibular joint.  Nor was the condition shown in 
service or within one year of discharge from service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


II.  Compensation under 38 U.S.C.A. § 1151

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent than the old version. The new law is 
effective with respect to claims filed on or after October 1, 
1997. The veteran filed this claim in February 2001, and thus 
the new version of the law applies to this case.  

Where a veteran suffers an injury or aggravation of an injury 
as a result of VA medical treatment, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107 (West 2002).

In order for the disability or death to qualify for 
compensation under 38 U.S.C.A. § 1151, the disability or 
death must not have been the result of the veteran's willful 
misconduct, and must have been caused by VA hospital care, 
medical or surgical treatment, or examination.  Additionally, 
the VA hospital care, medical or surgical treatment, or 
examination that proximately caused the disability or death, 
must have been careless, negligent, lacked proper skill, or 
involved an error in judgment, or an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a).  The 
additional disability or death must not merely be 
coincidental with the VA hospitalization, medical, or 
surgical treatment.  Finally, proof of aggravation, in the 
absence of evidence satisfying the causation requirement, 
will not suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2) (2006).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with his physical condition subsequent thereto. 
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the continuance 
or natural progress of the disease or injury for which the 
training, treatment, or hospitalization was authorized.  38 
C.F.R. § 3.358(b)(1), (2) (2006).

The veteran contends that VA treatment caused his 
cardiovascular disease, to include hypertension.  The veteran 
has not indicated the specific VA treatment that he alleges 
caused his cardiovascular problems.  

The Board observes that there is no medical evidence of 
record indicating that VA treatment had any relationship with 
the veteran's cardiovascular disease, to include 
hypertension.  

The Board notes that the veteran alleges that VA treatment 
caused his cardiovascular disease, to include hypertension.  
However, as a layman, the veteran is not competent to give a 
medical opinion on the diagnosis or etiology of his own 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Under the governing provisions, it has not been shown that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination, or an event not reasonably 
foreseeable, caused any cardiovascular disease, to include 
hypertension, or any additional cardiovascular disease, to 
include hypertension.  Thus, the legal requirements are not 
met for compensation under 38 U.S.C.A. § 1151 for a left 
rotator cuff tear, claimed as due to VA medical treatment.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  




ORDER

Service connection for cardiovascular disease, to include 
hypertension, claimed as secondary to service-connected 
residuals of subluxation of the right temporomandibular 
joint, is denied.  

Compensation under 28 U.S.C.A. § 1151 for cardiovascular 
disease, to include hypertension, claimed as due to VA 
treatment, is denied.  


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran was last afforded a VA dental examination in 
January 2002.  A diagnosis was not provided.  

The veteran has received treatment for his service-connected 
residuals of subluxation of the right temporomandibular joint 
subsequent to the January 2002 VA dental examination.  

As the veteran has not been afforded a VA examination for 
more than five years, the record clearly raises a question as 
to the current severity of his residuals of subluxation of 
the right temporomandibular joint, and the Board finds that 
an examination is necessary.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him 
for right temporomandibular joint 
problems since November 2004.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder, to include 
any such VA medical records from the 
Hampton, Virginia VA Medical Center.  

2.  Schedule the veteran for a VA dental 
examination to determine the severity of 
his service-connected residuals of 
subluxation of the right temporomandibular 
joint.  The claims folder must be provided 
to and reviewed by the examiner in 
conjunction with the examination.  All 
signs and symptoms of the service-
connected residuals of subluxation of the 
right temporomandibular joint should be 
reported in detail.  The examiner should 
also describe any functional loss 
pertaining to the condition, including the 
inability to perform normal working 
movements of the jaw with normal 
excursion, strength, speed, coordination, 
and endurance.  The examiner should also 
be asked to evaluate any functional loss 
due to pain or weakness, and to document 
all objective evidence of those symptoms, 
including limitation of motion.

3.  Thereafter, review the claim for 
entitlement to an increase in a 10 percent 
rating for residuals of subluxation of the 
right temporomandibular joint.  If the 
claim is denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


